Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered March 7, 1973, convicting him of criminal possession of a dangerous drug in the first degree, upon a jury verdict, and imposing sentence. Judgment reversed, on the law and as a matter of discretion in the interest of justice, and new trial ordered. The trial court’s continuous intrusion during cross-examination and its denigration of defense counsel deprived defendant of a fair trial (People v Setaro, 44 AD2d 847; People v Ramsey, 40 AD2d 837). Cohalan, Christ and Shapiro, JJ., concur; Latham, Acting P. J., dissents and votes to affirm the judgment, with the following memorandum, in which Brennan, J., concurs: The trial was concededly not perfect. The trial court said some things which might better have been left unsaid, but corrective instructions were given to the jury. The issue was simple — possession of 1½ pounds of heroin. The defense offered no testimony. The jury found defendant guilty. In my view the *865interests of justice do not dictate a reversal. The judgment should be affirmed.